UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 95-60349




    KATHY DOOLEY, Individually and as Administratrix of the
        Estate of Bruce A. Dooley, and as Next Friend of
                  Issac Dooley and Dawn Dooley,

                                              Plaintiff-Appellant,

                               VERSUS


               INTERNATIONAL SAFETY INSTRUMENTS, INC.

                                               Defendant-Appellee,

                                and

  TEAM ENVIRONMENTAL SERVICES; ABC CORPORATION, BRAND SCAFFOLD
SERVICES, INC.; SCAFFOLDING RENTAL AND ERECTION SERVICES, INC.,
          also known as Brand Scaffold Services, Inc.,

                                                        Defendants.



          Appeal from the United States District Court
            For the Southern District of Mississippi
                        (1:93-CV-562-GR)

                          April 8, 1996
Before DUHÉ, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Bruce Dooley was killed while performing his work at Chevron’s

Biloxi, Mississippi refinery and his widow and children brought

this action claiming defective design against the manufacturer of



1
  Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
the safety breathing equipment he was using.     The district court

granted summary judgment for defendant and plaintiffs appeal.    We

affirm.

     Plaintiffs contend the district court erred by weighing the

credibility of plaintiff’s expert witness and in granting summary

judgment for defendant.    We have carefully considered the parties’

briefs, their oral argument, and have studied the record; in

particular, the district court’s reasons for its ruling.     We are

convinced that the district court did not weigh the credibility of

plaintiff’s expert nor did the district court rule that evidence

inadmissible.    Careful    reading   of   the   district   court’s

pronouncements shows that, considering the expert evidence, the

district court found that plaintiffs have not shown an issue of

material fact as to defect in the design of the safety equipment or

any causal connection between its design and the tragic death of

Mr. Dooley.   We see no error in this ruling.

     AFFIRMED.




                                  2